Interim Decision #2105

MATTER OF GODFREY
In Deportation Proceedings
A-12793739
Decided by Board November 29, 1971
(1) Where no foundation was laid for such questioning, cross-examination
concerning alleged improper Service methods of investigation was properly
restricted by the special inquiry officer during the alien's deportation hearing.
(2) Unsubstantiated allegations of official misconduct should not be urged
on appeal to the Board-of Immigration Appeals in deportation proceedings
but should be substantiated by specification under oath in support of a
motion to reopen the proceedings.

CHARGE:
Order:

Act

of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1)]—Excludable at time of entry—no labor certification.

The special inquiry officer found the respondent deportable as
charged in his order of February 12, 1971. He denied voluntary
departure as a matter of administrative discretion. From his
order the respondent appeals. Her appeal will be dismissed.
The record relates to a 40-year-old female, native and citizen of
Jamaica, B.W.I., who entered the United States on or about June
21, 1966 as a special immigrant granted exemption from the
labor certification requirement of section 212(a) (14) by virtue of
her marriage to a United States citizen. The special inquiry
)fficer found that the marriage was entered into solely for the
purpose of evading the labor certification requirement and that
;he respondent, therefore, was not exempt from the provisions of
;ection 212 (a) (14) . The special inquiry officer, therefore, found
ler deportable as charged. We agree and uphold the special
nquiry officer's decision that deportability has been shown with
.vidence that is clear, convincing and unequivocal.
The Government's case against the respondent was based
ntirely upon her prehearing sworn statement in which she

790

1

Interim Decision #2105
admitted that there had been a sham marriage. She attempted to
repudiate this statement during the hearing before the special
inquiry officer, claiming that it had been involuntary and was
obtained in violation of her right to counsel. The investigator
who took the statement testified at great length and related how
the statement had been voluntarily given, and that the respondent
had been fully advised as to her right to counsel. The record indicates that the respondent has a knowledge of the English language. Her statement (Ex. 2) contains a warning as to her
rights, and a waiver, which she signed. The special inquiry
officer, who considered the many inconsistencies in her story, conchided that her claim that the statement was taken by force and
by means of threats to her personal liberty was totally unworthy
of belief. We note that the special inquiry officer heard the evidence and was in the best position to observe the demeanor of the
witnesses and assess their credibility. After a careful review of
the record, we conclude that there was no error and that the
determination of the special inquiry officer to receive the statement in evidence was correct.
Counsel for respondent at oral argument had initially participated in the hearing before the special inquiry officer but was
replaced by another lawyer from the same firm during a portion
of the proceedings. The part he missed included the testimony of
the Service investigator. Present counsel contends that the sole
issue on appeal is whether the Service investigator advised the
respondent of her right to counsel before he took her prehearing
statement. Counsel sought to have the respondent testify anew at
oral argument as to the circumstances under which the statement
in question was taken.
We did not permit her to testify at oral argument for two reasons. First, this Board is not equipped to receive oral testimony.
Second, we ordinarily confine our review to a consideration of the
record alone, although in exceptional cases we do receive and consider additional affidavits or other documents not previously
available.'
During the proceedings before the special inquiry officer
respondent's previous counsel attempted to impeach the testimony
1 In Matter of SS. Captain Demosthenes, Interim Decision No. 1995 (BIA,
1969), we considered new material which came into being subsequent to the
date of the special inquiry officer's decision, since the authenticity of the information was not in question and because we desired to avoid unnecessary
delay by disposing, in a timely fashion, of all aspects of a multi-faceted
case. See also Bovinas v. Savoretti, 146 F. Supp. 274 (S.D. Fla., 1956).

791

Interim Decision #2105
of the Service investigator by cross-examining him with respect
to promotions he had earned while in Government service from
1957 to 1971. When asked by the special inquiry officer whether
he was insinuating that the investigator had received a promotion
by reason of his actions in the respondent's case, counsel
answered in the negative (Tr. p. 50). Counsel was evidently
trying to impeach the investigator's testimony by showing the
existence of certain factual propositions, the truth of which he
wished to establish solely on the basis of the answers he sought to
elicit from the witness on cross-examination. These propositions
apparently were the following: (1) unacceptable methods of
investigation are prevalent in the Service, (2) the investigator
had received rapid advancement, (3) therefore, he must have
completed a large number of investigations, and (4) he could only
have done so by using such unacceptable methods of investigation.
The special inquiry officer sustained the trial attorney's objection to the relevancy of such questioning. As he said, "I think
your insinuation is without foundation . . . an insult to the Immigration and Naturalization Service and an insult to honesty in
government." We agree and approve the determination of the
special inquiry officer to restrict cross-examination in this way.
As the special inquiry officer stated, there was no foundation laid
for such questioning. In addition, we accept the rule that the trier
of fact may limit cross-examination by questions which assume
facts not in evidence, Skogen v. Dow Chemical Company, 375
F.2d 692 (8 Cir., 1967). Also, cross-examination generally should
be limited to matters embraced in the examination in chief,
Young Ah Chor v. Dulles, 270 F.2d 338 (9 Cir., 1959). Finally, an
irrelevant question with an opprobrious innuendo should not be
asked a witness on cross-examination, Martin v. Texas Employers' Ins. Ass'n. 193 F.2d 645 (5 Cir., 1952).
At oral argument the respondent's present counsel renewed the
objection to the admission of her prehearing sworn statement.
Even though the respondent was not permitted to testify at oral
argument, as we mentioned above, her counsel made the following
argument: "I know it from my own knowledge, they intimidate
witnesses, they do illegal searches and seizures . . . they do not
advise the alien of their rights to have an attorney." Counsel was,
in effect, trying to pursue the line of inquiry which the previous
counsel had been prevented from going into by the special inquiry
officer's restriction of cross-examination. In addition, counsel
referred to what he characterized as "a clique of Negro investigaPI A 0

Interim Decision #2105
tors at the New York Office whom I have now called the Black
Gestapo."
With these remarks counsel went beyond a mere attempt to
impeach the testimony of one Service investigator in connection
with one case, but he impugned the integrity of a. large number
of public servants. The charges leveled by counsel against the
Service remind us of Matter of Geronimo, Interim Decision No.
2077 (BIA, 1971), wherein we said the following in connection
with unsubstantiated allegations of misconduct appearing in the
notice of appeal : "Grave charges such as these . . . based on matters outside the administrative record, should not be casually
asserted in an unsworn allegation if they are seriously urged. The
facts should be specified under oath, subject to the penalties of
perjury. If not seriously urged, such charges should not be
asserted at all." Just as we strongly disapproved of similar reckless charges in Matter of Geronimo, supra, we feel we must criticize counsel in the present case for making his blanket allegation
of official misconduct at oral argument. If counsel believes the
order before us on appeal is the product of official misconduct, he
should be prepared to substantiate his claim by specifications
under oath in support of a motion to reopen the proceedings.
The special inquiry officer denied the respondent voluntary
departure as a matter of administrative discretion. We believe
this determination also was sound. Hence, the appeal will be dismissed and the following order will be entered.
ORDER: The appeal is dismissed.

793

